DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-20 are rejected under 35 U.S.C. 103 as being unpatentable over Pasqual et al (US 2018/0238559) in view of Molyneaux (US 2,764,661), Bletz (US 2,399,423), and Hire (US 3,248,501).
Pasqual shows the structure claimed including a spiral wound heating element having a first coil section and a second coil section, a thermostat (105) connected in series with the heating element (para 0058), the thermostat having a base with a top surface (512) on a first end of the base cap and a support flange (1717) held on the base apart from the top surface between a second bottom end and the top surface (also, see Figures 14-18), and a shroud cover (1445) mounted to the thermostat below the top surface at the support flange (see Figure 22). But, Pasqual does not explicitly show the heating element as a sheathed heating element and a top cap for the top surface of the thermostat. 
Molyneaux shows it is known to provide a spiral wound heating element including a sheathed heating element (25). Molyneaux further shows it is known to provide a temperature sensor unit having a top cap/button (45) provided on a first end of a base member (39) wherein the top cap/button is made of a good heat conductor that  follows closely with a temperature of a cooking vessel placed thereon.  
Bletz shows it is known to provide a thermostat (24) having a top cap (52) that makes a contact with a cooking vessel placed thereon. Bletz also illustrates a heating element that is provided in the form of a sheathed heating element.
Hire shows it is known to provide a thermostat having a base (10), a top cap (56) held on the base at the first end, a support flange (12) held on the base apart from the top cap between the second end of the base and the top cap as illustrated in Figure 1.  
In view of Molyneaux, Bletz and Hire, it would have been obvious to one of ordinary skill in the art to adapt Pasqual with the top surface with a top cap/button as an alternative arrangement that is known to make a good thermal contact with a cooking vessel and predictably make more accurate temperature measurements thereof.
With respect to claim 2, Pasqual shows the support flange (1717) that supports the shroud cover (1445), and as the shroud cover is positioned below a top surface (2450) of the heating element, the support flange would be positioned below the top surface of the heating element. 
With respect to claim 3, Pasqual further shows a spring bracket (1610) mounted to the thermostat below the shroud cover. 
With respect to claims 4 and 5, Molyneaux shows the top cap/button that is made of a good heat conducting material such as aluminum with other metal parts made of steel, and Bletz also shows the top cap that is also made of aluminum. And, it would have been obvious to adapt Pasqual with the top cap, as modified by Molyneaux, Bletz and Hire, to be made of a second material including aluminum that is a good heat conductor and provide the support flange that is made of a first material including steel that is known to reflect heat so as to provide a heat shield to the base member and its interior thereof. 
With respect to claims 6 and 7, Molyneaux further shows the base (39) made of a substrate material including an insulating material lava which is known to include silica material that is also known as a ceramic material. Also, see column 3, line 11. Hire also shows the base (10) that is made of an insulating material wherein it would have been obvious to provide the insulating material that is made of a ceramic material which is known to be an insulating material to one of ordinary skill in the art. 
With respect to claim 8, Bletz shows a bimetallic disc (46) that is enclosed by the top cap (52) having a diameter larger than the diameter of the bimetallic disc. Hire also shows a bimetallic disc (55) disposed within the base that is enclosed by the top cap (56) having a diameter larger than the diameter of the bimetallic disc. While Bletz and Hire do not explicitly show that the top cap with its diameter that is no less than one and half times greater than the disk diameter, it would have been obvious to provide the top cap having the claimed diameter range or any other suitable range which allows the top cap to provide a good thermal conduct with a cooking vessel while providing a good thermal conductivity to the bimetallic disc for temperature measurements thereof. 
With respect to claims 9, 10, 11 and 20, Molyneaux further shows the base (39) having a first outer diameter proximate the first end and the second outer diameter proximate the second end wherein the second outer diameter is smaller than the first outer diameter (also see Figure 2). Hire also shows the base (10) having a first outer diameter proximal to its first end and a second outer diameter proximal to its second end wherein the second diameter is smaller than the first outer diameter as illustrated in Figure 1. And, it would also have been obvious to provide the first outer diameter that is no less than one and half times greater than the second diameter as a matter of routine experimentations, lacking criticality, to adequately fit the base within a central portion of the spiral wound heating element as known in the art.
With respect to claim 12, Hire further shows the thermostat having a support flange (12) that is held on the base at the second outer diameter as illustrated in Figure 1. 
With respect to claim 13, Pasqual shows the support flange (1717) that supports the shroud cover (1445), and as the shroud cover is positioned below a top surface (2450) of the heating element, the support flange held on the base, as modified by Hire, would be positioned below the top surface of the heating element. 
With respect to claim 14, Pasqual further shows a spring bracket (1610) mounted to the thermostat below the shroud cover.
With respect to claims 15 and 16, Molyneaux shows the top cap/button that is made of a good heat conducting material such as aluminum with other metal parts made of steel, and Bletz also shows the top cap that is also made of aluminum. And, it would have been obvious to adapt Pasqual with the top cap, as modified by Molyneaux, Bletz, and Hire, to be made of a second material including aluminum that is a good heat conductor and provide the support flange that is made of a first material including steel that is known to reflect heat so as to provide a heat shield to the base member and its interior thereof. 
With respect to claims 17 and 18, Molyneaux further shows the base (39) made of a substrate material including an insulating material lava which is known to include silica material that is also known as a ceramic material. Also, see column 3, line 11. Hire also shows the base (10) that is made of an insulating material wherein it would have been obvious to provide the insulating material that is made of a ceramic material which is known to be an insulating material to one of ordinary skill in the art. 
With respect to claim 19, Bletz shows a bimetallic disc (46) that is enclosed by the top cap (52) having a diameter larger than the diameter of the bimetallic disc. Hire also shows a bimetallic disc (55) disposed within the base that is enclosed by the top cap (56) having a diameter larger than the diameter of the bimetallic disc. While Bletz and Hire do not explicitly show that the top cap with its diameter that is no less than one and half times greater than the disk diameter, it would have been obvious to provide the top cap having the claimed diameter range or any other suitable range which allows the top cap to provide a good thermal conduct with a cooking vessel while providing a good thermal conductivity to the bimetallic disc for temperature measurements thereof. 
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Thunander (US 2,806,122) and Sasada et al (US 5,176,451) show it is known in the art that an insulating material includes a ceramic material. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to SANG Y PAIK whose telephone number is (571)272-4783. The examiner can normally be reached 8:00-4:30 M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tu B Hoang can be reached on 571-272-4780. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/SANG Y PAIK/Primary Examiner, Art Unit 3761                                                                                                                                                                                                        2806122